08-1383-ag
    Wu v. Holder
                                                                                   BIA
                                                                                Hom, IJ
                                                                          A 079 424 902
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 30 th day of April, two thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                     Circuit Judges.
    _______________________________________

    XIU QING WU,
             Petitioner,

                       v.                                  08-1383-ag
                                                           NAC
    ERIC H. HOLDER, JR., 1 U.S. ATTORNEY
    GENERAL,
             Respondent.
    ______________________________________
    FOR PETITIONER:               Gary J. Yerman, New York, N.Y.
    FOR RESPONDENT:               Gregory G. Katsas, Assistant
                                  Attorney General; Anh-Thu P. Mai-

                   1
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
                       Windle, Senior Litigation Counsel;
                       Julie M. Iversen, Trial Attorney,
                       Office of Immigration Litigation,
                       Washington DC


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiu Qing Wu, a native and citizen of the

People’s Republic of China, seeks review of the March 5,

2008 order of the BIA affirming the December 9, 2004

decision of Immigration Judge (“IJ”) Sandy K. Hom denying

her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).     In re

Xiu Qing Wu, No. A 079 424 902 (B.I.A. Mar. 5, 2008), aff’g

No. A 079 424 902 (Immig. Ct. N.Y. City Dec. 9, 2004).     We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we review both

the IJ’s and the BIA’s decisions.     See Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).     The applicable standards

of review are well established.     See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513


                             2
(2d Cir. 2009).

    Substantial evidence supports the agency’s adverse

credibility determination with respect to Wu’s past

persecution claim.     Contrary to Wu’s argument, the IJ

reasonably relied on the record of her airport interview in

finding that her statement at the interview that she left

China on March 13, 2001, conflicted with her testimony that

she underwent an abortion in October 2001 and left China in

November 2001.     See Ramsameachire v. Ashcroft, 357 F.3d 169,

179 (2d Cir. 2004) (setting forth factors to consider in

basing an adverse credibility finding on the record of an

alien’s airport interview).     The record of the airport

interview includes a verbatim transcript of the questions

asked and Wu’s responses, the questions were clearly

designed to elicit details regarding Wu’s asylum claim, and

Wu indicated that she fully understood the Chinese

translation and the questions posed by the immigration

officer.   Furthermore, the IJ was not compelled to accept

Wu’s explanation that she was nervous, that the interpreter

made mistakes, and that she had difficulty hearing the

interpreter.     See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005) (holding that the agency need not credit an


                                3
applicant’s explanations for inconsistent testimony unless

those explanations would compel a reasonable fact-finder to

do so).   As the IJ noted, Wu provided “correct and

recordable answers” to all of the other questions “without

any major difficulty or distortions,” and the record showed

that she “read the questions and answers and made

corrections where appropriate,” as evidenced by her

signature near each change to the transcript.

    The IJ also reasonably found that: (1) Wu’s statement

in her asylum application that birth control officials

called her workplace on September 5, 2001, and instructed

her to have an abortion conflicted with her testimony that

she did not discover the pregnancy until September 13, 2001;

and (2) her testimony that she returned to work on September

12, 2001, following her abortion conflicted with her

testimony that the abortion took place in October 2001.

Although Wu argues that these inconsistencies are too minor

to form the basis for an adverse credibility determination,

to the extent they concerned her alleged forced abortion,

they were central to her claim.   See Jin Yu Lin v. U.S.

Dep’t of Justice, 413 F.3d 188, 190 (2d Cir. 2005)

(upholding adverse credibility determination where



                              4
petitioner was “unable to provide a coherent chronological

account of her personal history”). Because Wu’s past

persecution claim depended upon her credibility, the adverse

credibility determination in this case necessarily precludes

success on her claim for asylum and withholding of removal.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Wu

Biao Chen v. INS, 344 F.3d 272, 275 (2d Cir. 2003).       Wu also

waived any challenge to the IJ’s denial of her application

for CAT relief on that basis by not sufficiently arguing the

issue in her brief.   See Yueqing Zhang v. Gonzales, 426 F.3d

540, 541 n.1, 545 n.7 (2d Cir. 2005).

    With respect to Wu’s claim that she has a well-founded

fear of future persecution on account of the birth of her

two U.S. citizen children, we have previously reviewed the

agency’s consideration of evidence similar to that which Wu

submitted and have found no error in its conclusion that

such evidence is insufficient to establish an alien’s prima

facie eligibility for relief.       See Jian Hui Shao v. Mukasey,

546 F.3d 138, 169-72 (2d Cir. 2008); see also Wei Guang Wang

v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).       In her brief, Wu

points to no additional evidence that the agency failed to

consider that would render her claim distinguishable.


                                5
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.



                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6